Citation Nr: 0609643	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-03 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to financial assistance for the purchase of an 
automobile or conveyance with special adaptive equipment or 
for the purchase of adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

In a December 2003 Remand, the Board requested that the 
veteran be provided with a VA examination and that the 
examiner address whether the veteran had permanent loss of 
use of his feet or hands.  Although the veteran was provided 
with two examinations, neither examination addressed this 
inquiry.  The examinations are inadequate as they fail to 
comply with the instructions contained in the Remand.  An 
additional examination is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA joints examination to 
the veteran in order to assist in 
evaluating the severity of the veteran's 
service-connected residuals of a shell 
fragment wound of the right scapula and 
residuals of a shell fragment wound of 
the right lower leg, to include remote 
palsy of the superficial peroneal nerve.

The claims folder, including reports of 
VA examinations of the veteran in 
February 1996, May 1996, July 2004, and 
August 2004, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should complete all relevant 
inquiries on the examination worksheet.  
Additionally, the examiner must 
specifically address whether, as a result 
of his service-connected disabilities, 
the veteran has permanent loss of use of 
his right foot and/or his right hand or 
ankylosis of his right knee or right hip.

As background, the law provides that 
"loss of use" of a hand or foot is that 
condition where no effective function 
remains other than that which would be 
equally well served by an amputation 
stump at the site of election below the 
elbow or knee with the use of a suitable 
prosthetic appliance.  The normal 
function of the foot includes balancing, 
propulsion, and ambulation.

Examples of loss of use of the foot 
include:  extremely unfavorable ankylosis 
of the knee, complete ankylosis of two 
major joints of an extremity, shortening 
of the lower extremity of 3 1/2 inches or 
more, or complete paralysis of the 
external popliteal (common peroneal) 
nerve and consequent foot drop, 
accompanied by characteristic organic 
changes, including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

